Casey, J.,
concurs in the result only in the following memorandum; Staley, Jr., J., not taking part. Casey, J. (concurring). I concur only in the result reached by the majority, for I cannot conclude that the respondents’ withdrawal of 15 questions from consideration for grading purposes is rational in the circumstances. The only reason given for the determination is that 18 applicants (out of a total of 500) in a training session held in preparation for the examination happened upon questions and answers equivalent to the 15 disputed herein. Concededly, this was a fortuitous coincidence and involved no cheating, wrongdoing or unfairness. Knowledge or information obtained in honest preparatory study cannot be equated with undue advantage which is precisely what the respondents’ determination does. Its irrationality lies either in outlawing all preparatory study or in requiring such study to avoid the subject matter of the examination, a fact that cannot possibly be ascertained until the examination is given and its questions revealed. Despite this conclusion, however, these petitioners have failed to demonstrate how they were adversely affected by the determination. The petitioners did not participate in the training session nor have they shown that the failing grades they all received would be changed to passing if the 15 questions were counted. For this reason, I concur in the result.